Citation Nr: 0504170	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  02-08 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date earlier than May 21, 2001, 
for the grant of service connection for renal disease.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Entitlement to an effective date prior to January 24, 2001, 
for the award of service connection for end stage renal 
disease.  




REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran had honorable service in the United States Marine 
Corps from September 1966 to November 1970.  He served in 
Vietnam during this period and was awarded the Combat Action 
Ribbon.  He had additional active service from November 1970 
to October 1978.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an April 2002 rating decision rendered by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


REMAND

Entitlement to service connection for end stage renal disease 
was granted in an April 2002 rating decision on the basis 
that the disability was proximately due to the veteran's 
service-connected arteriosclerotic heart disease with 
hypertension.  An effective date of May 21, 2001, was 
assigned on the basis that the claim for service connection 
for renal disease was received on that date.

During the pendency of the appeal, the RO granted service 
connection for diabetes mellitus, effective January 24, 2001.  
It also granted an earlier effective date of January 24, 
2001, for service connection for renal disease on the basis 
that the disability was proximately due to the service-
connected diabetes mellitus.

The veteran claims, in part, that service connection for end 
stage renal disease should be granted from July 1997 when he 
was hospitalized at Norfolk General Hospital and treated for 
his service-connected heart disability and for renal failure 
because the hospitalization was approved by VA and the costs 
of the hospitalization were paid by VA.  The Board notes that 
a September 1997 consultation report notes that the veteran 
was seen in the emergency room in June 1997 with sepsis at 
the site of an implanted defibrillator and that the sepsis 
resulted in renal failure for which the veteran required 
dialysis.  No other records pertaining to the veteran's 
hospitalization at Norfolk General Hospital beginning in June 
1997 are of record, nor are any records indicating that this 
hospitalization was approved and paid for by VA.

Since these missing records are potentially supportive of the 
veteran's claim, this case is REMANDED to the RO via the 
Appeals Management Center, in Washington, D.C., for the 
following actions:

1.  After obtaining any necessary 
information and authorization from 
the veteran, the RO should obtain a 
copy the records pertaining to the 
veteran's hospitalization at Norfolk 
General Hospital beginning in June 
1997.  If the RO is unsuccessful in 
its efforts to obtain these records, 
it should so inform the veteran and 
his representative and request them 
to provide the outstanding records.

2.  The RO should obtain any 
administrative records pertaining to 
VA's authorization of and payment 
for the veteran's hospitalization at 
Norfolk General Hospital beginning 
in June 1997.

3.  The RO should undertake any 
other development it determines to 
be warranted.

4.  Then, the RO should readjudicate 
the issue on appeal.  If the benefit 
sought on appeal is not granted to 
the veteran's satisfaction, the RO 
should issue a Supplemental 
Statement of the Case and afford the 
veteran and his representative an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the veteran unless he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




